Citation Nr: 0946526	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-20 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to April 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision mailed in April 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.       

The Veteran was afforded an informal DRO hearing on August 
2008 and a conference report which summarized his testimony 
is of record.  The Veteran testified before the undersigned 
at a travel board at the RO in October 2009.  A transcript is 
of record.  


FINDINGS OF FACT

1.  A diagnosis of degenerative changes of the lumbar spine 
is of record.

2.  The service treatment reports do not show a diagnosis of 
any chronic back disability or residuals therefrom. 

3.  The competent evidence fails to show that any low back 
disorder is related to an in-service injury or incident.  


CONCLUSION OF LAW

A low back disability or any residuals therefrom were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Discussion

A review of the Veteran's service treatment records finds 
that in May 1982 service personnel recognized that whatever 
service treatment records the Veteran had accumulated prior 
to that date had been lost in transit.  A statement to that 
effect was included in his service treatment records and the 
Veteran was given a physical examination.  The May 1982 
Report of Physical Examination, with the stated reason of 
"lost records," indicates his spine and other 
musculoskeletal system was considered clinically normal.  In 
June 1982, the Veteran sought treatment, reporting he had 
been struck in the neck by another service member ("sm").  
The examiner noted the military police had been notified.  
His range of motion was good and the Veteran was released.  
The only other complaint given in this record was a notation 
indicating the Veteran complained about a rash on his neck.  
The remainder of the treatment records contains no complaints 
regarding his lower back.  The March 1983 Report of Physical 
Examination found his spine clinically normal and included in 
the physician comment section a direction to the Veteran to 
follow up with VA for treatment for his recently injured 
fingers after his discharge.  

Immediately after discharge, the Veteran filed a claim in 
April 1983 seeking service connection for the injured fingers 
of his left hand.  A May 1983 rating decision granted service 
connection for the residuals of injury to his fingers on his 
left hand with a noncompensable evaluation.  

The record contains no treatment records from any source post 
service for the Veteran's lower back.  The Veteran testified 
at the August 2008 DRO conference that he moved out of the 
country shortly after he separated from service and while 
abroad, he did visit some clinics, but was unsure of the 
doctors, so he self-medicated with over the counter 
medications.  See Informal Conference Report.  In a February 
2009 statement, the Veteran stated he was seen by local 
doctors while abroad; however there were no treatment reports 
available because most of the doctors were out of business or 
the clinics closed down.  In his October 2009 testimony 
before the Board, the Veteran stated he received massage 
therapy from 1994 to approximately 2006 from his father-in-
law, a massage therapist who has since died.

In February 2005, the Veteran submitted a claim only 
regarding the fingers of his left hand, which were already 
service-connected.  In December 2006 he submitted the claim 
for his lower back that is now before the Board.  Along with 
this 2006 claim he submitted a statement that he injured his 
back while performing physical training, a squad truss 
exercise.

The Veteran was afforded a VA spine examination in February 
2009.  The claims file was available and reviewed.  The 
examiner noted there were no complaints in service for low 
back pain and that on the final Report of Medical History the 
Veteran denied back pain.  The Veteran reported to the 
examiner that he had been assaulted by another serviceman who 
struck him in the neck, a blow which threw him into a fire 
escape, or a corner, when he hit his lower back.  The Veteran 
described his pain, flare-ups, and the pains' aggravation 
during any exercise.  The examiner noted his gait and posture 
were normal and the Veteran moved freely in the examining 
room.  The examiner gave the diagnosis of lumbar spine 
strain, and considered his low back pain/strain was not at 
least as likely as not related to his assault and the punch 
to his neck in service.  An x-ray study revealed degenerative 
changes in the lumbar spine, likely age related.  The x-ray 
study also found no evidence of fracture, though there was 
mild spurring throughout the lumbar spine.    

In the Veteran's October 2009 testimony he described the June 
1982 incident.  He was struck on the neck by another service 
member in his barracks with such force that he was thrown 
against the push bar on a door.  The Veteran stated he has 
been in pain in his lower back ever since that injury.  The 
Veteran demonstrated for the undersigned how he had to walk 
with a bent back and testified that at times "I can't 
walk."  See Transcript page 8.  The Veteran also stated he 
was taking no medication for his back and had received no 
treatment because he did not know he could receive medical 
care from VA and because he was in such financial straits 
that he could not afford health insurance.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for the 
residuals of a lower back injury.  There is no medical 
evidence of residuals of any such injury and the Veteran's 
statements regarding the continuity of symptoms have little 
probative value.    

The service treatment records contain no complaint for the 
low back following either a squad truss exercise or an 
assault in which the Veteran was thrown against a corner, the 
fire escape, or the push bar of a door.  The final March 1983 
Report of Examination found the spine clinically normal and 
the Veteran indicated he did not have back pain on his Report 
of Medical History.  Further, a notation on the Report of 
Examination indicated he was counseled to seek medical 
treatment with VA for his injured fingers, which were still 
healing as he was discharged. 

Further, the lack of any kind of documented medical treatment 
for the nearly 23 years that lapsed since his separation from 
service, as well as the Veteran's testimony that he did not 
seek treatment for his low back since returning to the US is 
difficult to reconcile with his description at the Board 
hearing of being in such pain he had to walk bent over or 
that he could not walk at all.  His accounts of whether he 
sought any treatment post service also varied considerably.  
He stated he sought local clinics while abroad but was unsure 
of the doctors (December 2006).  Then in a later statement he 
did receive medical treatment from doctors in local clinics, 
but now apparently they are all closed (February 2009); and 
in his testimony (October 2009) he stated he received massage 
therapy from his father-in-law, now deceased, for over 10 
years.  As well, the Veteran testified he has not received 
any medical treatment even from the VA because he could not 
afford any health insurance and because he did not know VA 
provided medical care which he as a veteran could receive.  
These final statements are difficult to reconcile with his 
actions.  Again, his 1983 separation Report of Examination 
counseled him to seek treatment with VA for his fingers and 
the Veteran acknowledged this by submitting a claim seeking 
service connection immediately upon discharge, April 1983.  
Further, in 2005 he filed a claim regarding his fingers with 
VA and did not include in his claim his lower back.  The 
Veteran also submitted as evidence three statements from his 
private physician, Dr. N., which will be discussed more 
extensively below.  The July 2008 statement from Dr. N. 
included that the Veteran had been his patient for 2 years 
already and that he treated him enough to judge his 
character.  As a result of these contradictions, the Board 
finds that the Veteran's statements regarding the continuity 
of symptoms have little probative value.

The Veteran submitted three statements from a private 
physician, Dr. N.  The first brief note, dated April 2008, 
simply stated the Veteran had a low back condition and it was 
likely caused by "the" incident during his military 
service.  This statement has no probative value.  The medical 
doctor gave no rationale for his opinion; specifically, the 
doctor never stated how long he treated the Veteran or for 
what condition, what diagnosis he gave the low back, what 
incident in service he was referring to, or how he connected 
the current low back condition to the unspecified incident.  
The mere transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet. App. 409 (1995) (The filtering 
of the veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence or into an accurate account of 
those experiences.) 

The second statement, dated July 2008, stated the Veteran saw 
Dr. N. in "April" for low back pain.  The physician then 
repeated the Veteran's report that he had never had back pain 
prior to an assault in 1982 and he has experienced 
intermittent back pain for over 25 years.  The physician 
stated he had been the Veteran's physician for about two 
years as of July 2008 and on the basis of that knowledge of 
his medical history, examinations, his understanding of the 
Veteran and the Veteran's "chronic complaints" he believed 
it was as likely as not that his back pain "could" be 
linked to the Veteran's service and the assault incident.  
The Board finds this July 2008 statement to be of no 
probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises).  The Board has already 
found no support for the incident described by the Veteran of 
his being hit in the neck and landing on his lower back 
because the service treatment records contain no complaint 
regarding any aspect of his lower back, though the Veteran 
sought medical treatment for a variety of conditions 
throughout his enlistment.  Further, the physician has stated 
the Veteran sought his care for back pain, but again, the 
physician never explained for what conditions he actually 
treated the Veteran for then two years, how often he treated 
the "back", what diagnosis did this physician reach for the 
back pain, or how he attributed ("could") the low back 
condition, referred to only as back pain, to military service 
and not to other activities or post-service occupations of 
the Veteran.  Again, the Board notes that the Veteran 
testified at length that he did not seek any medical care for 
his back upon his return to the US.  

The physician prepared a third statement dated February 2009 
in which he stated he reviewed the June 1982 service 
treatment report (neck assault entry).  He then repeated the 
Veteran's claim and essentially his own July 2008 statement.  
The Board finds that this statement as well has no probative 
value as it provides no new information or another opinion.  
That the Veteran has based his claim for service connection 
for his low back condition on the June 1982 treatment for the 
assault on his neck is well established in the record.  

The February 2009 VA spine examination reached a diagnosis 
for the Veteran's low back condition, that of lumbar spine 
strain and degenerative changes, likely age related.  The 
examiner also concluded it was not at least as likely as not 
that the low back pain or strain was related to the 1982 
assault.  The examiner reached the conclusion after a 
complete examination of the lumbar spine, an x-ray study, and 
a review of all available service treatment records, 
including the discharge examination which found the spine 
clinically normal and the Report of Medical History on which 
the Veteran denied any back pain.  

As long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Board finds the February 
2009 opinion of the VA examiner to be a competent, probative 
opinion and it is an opinion that weighs against the claim.

The Board acknowledges that the Veteran can attest to factual 
matters of which he could have had first-hand knowledge, 
e.g., experiencing an injury in service.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making 
medical conclusions; thus, his statements regarding diagnosis 
or causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Veteran's own assertions that his 
low back pain is related to trauma in service are 
acknowledged.  Clearly, a Veteran is competent to report that 
he experienced symptoms related to his low back during 
service and thereafter.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007).  However, the Veteran's assertion that his current 
low back strain and degenerative changes are related to 
trauma in service is not competent evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
etiology of low back pain, manifested many years after 
service, is far too complex a medical question to lend itself 
to the opinion of a layperson.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
residuals of a low back injury.  Simply, there is no 
competent evidence of service incurrence of a current low 
back disability.  There is no competent medical evidence 
which relates the low back strain and degenerative changes to 
an event in service.  The Veteran's service treatment records 
indicate he complained only about a neck injury in 1982.  The 
documented neck injury was treated and apparently resolved 
and there were no complaints ever made about his low back 
during that enlistment or on the discharge examination.   

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Ultimately, the Board finds that 
this lack of documented treatment for nearly 25 years is more 
probative than the Veteran's current recollection of symptoms 
experienced in the past.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Therefore, continuity has not 
here been established, either through the competent evidence 
or, as discussed above, through his statements.  

As the preponderance of the evidence is against the claim, 
service connection is denied.  Gilbert, 1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in January 2007, before the 
initial original adjudication of the claim.   See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This January 2007 notice 
also provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.   Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In any event, because service connection for 
residuals of a lower back injury condition is denied, any 
questions regarding a disability rating and effective date 
are now moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained and the 
missing portion of the service treatment records was 
acknowledged.  The Board is satisfied that all available 
service treatment records were obtained.  There is no 
identified relevant evidence that has not been accounted 
for.  

The Veteran testified at length that he has not sought 
treatment for his lower back condition upon his return to the 
US; therefore there were no records for the RO to obtain.  
The Board acknowledges the July 2008 statement by Dr. N, 
discussed above, that he has been the Veteran's physician for 
2 years; however the Board finds no indication that there are 
private records relevant to the issue of service connection 
for the low back to be added to the record such that the 
Board should order a remand for further development.  The 
private doctor submitted three statements of such generality, 
without even a diagnosis of the low back, and with only a 
reference to the Veteran complaining about his "back" in 
"April" that the Board finds any such remand would only 
serve to add unnecessary delay to the processing of this 
claim.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A remand 
is inappropriate where there is no possibility of any benefit 
flowing to the veteran).
 
The Veteran was afforded a VA spine examination in February 
2009 to determine the nature and etiology of the residuals of 
a lower back injury condition.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

ORDER

Entitlement to service connection for residuals of lower back 
injury is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


